Citation Nr: 0837647	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to October 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for a depressive 
disorder, rated as 50 percent disabling; a cervical spine 
disability with degenerative changes and a herniated nucleus 
pulposus, rated as 30 percent disabling; and muscle tension 
headaches, rated as 30 percent disabling.  The combined 
rating is 80 percent. 

2.  The veteran's service-connected disabilities render him 
unable to obtain or retain substantially gainful employment 
consistent with his education and work experience. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that limitations associated with his 
service-connected disabilities preclude his gainful 
employment.  Based upon the evidence of record, the veteran 
graduated from high school, but has no other degrees, 
certificates, or licenses.  The veteran's last position was 
as a mechanic for small engines with a landscaping company in 
October 2004 and he has not worked since that time.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected  
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16. 

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

The veteran's service-connected disabilities consist of 
cervical spine, degenerative changes and herniated nucleous 
pulposus, rated at 30 percent; depressive disorder, 
associated with cervical spine degenerative changes and 
herniated nucleus pulposus, rated at 50 percent; and muscle 
tension headaches with migraine features, associated with 
cervical spine degenerative changes and herniated nucleus 
pulposus, rated at 30 percent.  The veteran's combined 
service-connected disability rating is 80 percent.  As such 
the Board finds that the veteran meets the percentage 
standard set forth in 38 C.F.R. § 4.16(a).  Thus, the 
question becomes whether the veteran's service-connected 
disabilities preclude him from securing or following a 
substantially gainful occupation.     

The veteran was afforded a VA mental health examination in 
February 2005.  After giving his diagnosis, the examiner gave 
an opinion regarding the veteran's employability.  The 
examiner considered the veteran employable from a 
"psychiatric standpoint," though ideally the veteran would 
need a setting in which he would have little contact with the 
public, clear expectations, and little supervision.  

The veteran was also afforded a VA examination in February 
2005 for his cervical spine degenerative changes.  That 
examiner also gave an opinion regarding the veteran's 
employment capabilities.  He considered the veteran 
employable with a sedentary job in which he would not have to 
carry out any significant motion of the neck, nor any 
lifting, pushing, or shoving with respect to the upper 
extremities and a job in which he could take his medications 
and change body position as needed.  

In July 2007, however, the veteran was informed that the VA 
was denying him Vocational Rehabilitation and Employment 
services.  The rehabilitation counselor found that it was not 
reasonable to expect the veteran to be trained for or to get 
a suitable job at that point in time.  To reach his decision, 
the counselor considered the July 2005 rating decision, a 
comprehensive vocational evaluation prepared in July 2007, 
the veteran's VA treatment records, as well as the veteran's 
service connected and non-service connected disabilities.  
The counselor noted the veteran had not worked since 2004, 
had lost his home to foreclosure, and was then living in a 
trailer on the property of a friend.  The veteran's work 
history consisted entirely of working as a mechanic, 
repairing equipment, or delivering cars.  The veteran 
attributed losing recent jobs to his near constant neck pain 
and the difficulty it caused him in his interactions with 
other people.  The counselor noted the employment limitations 
given by the two VA examiners, and noted the additional 
vocational impairments of the veteran himself, including his 
constant complaint of pain, his "attitude," his lack of 
post secondary education or training and the veteran's 
history of having worked only in physically demanding, labor 
intensive occupational areas.  After testing the veteran, the 
counselor considered the veteran to most likely have a 
difficult time with formal training; in particular the 
veteran would need remedial coursework in English and 
reading.  The counselor found that it would be difficult for 
the veteran to return to any kind of employment and that it 
would be difficult for him to benefit from any kind of formal 
training program.  Overall, the veteran's service-connected 
disabilities contributed substantially to an impairment of 
employment, which the veteran has not been able to overcome. 

Based on the foregoing, the Board concludes that the evidence 
is in equipoise, and thereby supports the veteran's claim for 
a TDIU.  In essence, it appears that the overall impairment 
resulting from the veteran's service-connected disabilities, 
which are currently assigned a combined rating of 80 percent, 
render him unable to follow a substantially gainful 
occupation.   

At this time, the Board acknowledges that the veteran also 
has other nonservice-connected disabilities that might render 
him unemployable.  However, the Board finds that any doubt in 
this regard is resolved in the veteran's favor.  Mittleider 
v. West, 11 Vet. App. 181 (1998) (where manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the appeal is granted.   
Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.   

Given the fully favorable decision, discussed above, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran is not 
prejudiced in this regard.
 

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


